IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,895


EX PARTE JOSEPH E. SAUCEDA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HARRIS COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Article 11.07 of the Texas Code of Criminal Procedure.  Applicant was convicted
of possession of a controlled substance and sentenced to seven years in prison.  No appeal was
taken from this conviction. 
	Applicant contends that he was denied his right to appeal for a second time, when he
failed to timely receive notice of this Court's prior opinion granting him an out-of-time appeal. 
The trial court recommends granting relief. 
	Habeas corpus relief is granted and Applicant is granted an out-of-time appeal from his
conviction in cause number 0864732 from the 351st Judicial District Court of Harris County. 
The proper remedy in a case such as this is to return Applicant to the point at which he can give
notice of appeal.  For purposes of the Texas Rules of Appellate Procedure, all time limits shall
be calculated as if the conviction had been entered on the day that the mandate of this Court
issues.  We hold that Applicant, should he desire to prosecute an appeal, must take affirmative
steps to see that notice of appeal is filed in the trial court within thirty days after the mandate
of this Court has issued. 

 
DO NOT PUBLISH
DELIVERED: February 11, 2004